Ray, J.
The only ground upon which this case could be reversed, were it presented by the record, is, that the damages assessed by the court are excessive. There can be no question that some of the charges are legal and proper, and although there seem to us to be items included in the account which cannot find any justification in law, as the charge for two days boarding where the prisoner was placed in the custody of the sheriff" a short time before midnight and discharged therefrom a short time after that *233hour, still, as excessive damages were not assigned as a cause for a new trial, we cannot say that the court erred in overruling the motion. It is insisted by counsel, that the agreed statement of facts called the attention of the court below to this error in the finding, but as the statute directs the method by which the question may be raised, we can recognize no .other.- The authorities in our own court in support of this ruling are numerous.
JB. K. Mlioit and G. L. Holstein, for appellant.
J. Hanna and F. Knefter, for appellee.
Judgment afiirmed, with costs.